UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended February 28, 2013 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-173949 ASTRA VENTURES, INC. (Name of small business issuer in its charter) Nevada 99-0361962 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 10/F, Building B, No. 329 Tianyaoqiao Road Xuhui District, Shanghai, P.R. China 200030 (Address of principal executive offices) 011-8621-3363-3050 ext. 763 Issuer’s telephone number Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be registered None None Securities to be registered pursuant to Section 12(g) of the Act: Common Stock (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo ý Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes ýNo o Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.** YesoNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ýNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yes oNo ý Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ýNo o State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of a specified date within the past 60 days: $­­­­­3,000 as of May 24, 2013 based on the price at which the common equity was originally sold. State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 6,900,000 shares of common stock as at May 24, 2013 ** The Registrant has filed all reports required to be filed by Section 13 or 15(d) of the Securities and Exchange Act of 1934, but is not required to file such reports under such sections. TABLE OF CONTENTS Page ITEM 1: BUSINESS 1 ITEM 1A: RISK FACTORS 2 ITEM 1B: UNRESOLVED STAFF COMMENTS 2 ITEM 2: PROPERTY 2 ITEM 3: LEGAL PROCEEDINGS 2 ITEM 4: MINE SAFETY DISCLOSURES 2 ITEM 5: MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 2 ITEM 6: SELECTED FINANCIAL DATA 2 ITEM 7: MANAGEMENT’S DISCUSSION AND ANALYSIS OF FIANCIAL CONDITION AND RESULTS OF OPERATIONS 3 ITEM 7A: QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 4 ITEM 8: FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 4 ITEM 9: CHANGES IN AND DISAGREEMENTS WITH ACOOUNTANTS AND FINANCIAL MATTERS 5 ITEM 9A: CONTROLS AND PROCEDURES 5 ITEM 9B: OTHER INFORMATION 5 ITEM 10: DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 6 ITEM 11: EXECUTIVE COMPENSATION 8 ITEM 12: SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDERS MATTERS 9 ITEM 13: CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 10 ITEM 14: PRINCIPAL ACCOUNTANT FEES AND SERVICES 11 ITEM 15: EXHIBITS, FINANCIAL STATEMENT, SCHEDULES 12 ITEM 16: SIGNATURES 13 Forward-Looking Statements This annual report on Form 10-K (“Annual Report”) contains forward-looking statements that relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expects”, “plans”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of these terms or other comparable terminology.These statements are only predictions and involve known and unknown risks, uncertainties and other factors that may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements.Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results.The following discussion should be read in conjunction with the financial statements and the related notes thereto included in this Annual Report. As used in this Annual Report, the terms “we”, “us”, “our” and “the Company” refer collectively to Astra Ventures, Inc. and its wholly-owned subsidiary, China Ocean Fuel Oil (USA) Co., Ltd., unless otherwise indicated. PART I ITEM 1: BUSINESS Corporate Overview Our Company was originally incorporated on September 23, 2010 in the State of Nevada.We originally planned to commence business operations by obtaining distribution rights for television programming and specialty films such as reality television and extreme sports programming for reproduction and distribution across multiple markets and formats in the United States and worldwide.However, in connection with the change of control transaction that closed on August 22, 2012 and which transaction is more fully described below under the section below titled “Change of Control,” we appointed a new executive management team and changed our planned business operations. We now intend to start operating a trading business, leveraging our executive management’s extensive experience in the trading of oil, fuel and other petroleum and petrochemical products.On October 17, 2012, we completed the formation of our wholly-owned subsidiary, China Ocean Fuel Oil (USA) Co., Limited (“China Ocean”), in Hong Kong through which we plan to engage in trading petroleum and petrochemical products. Our management team is currently setting up China Ocean’s management system and internal controls and we plan to commence our trading operations through China Ocean.Our business office will be located in Hong Kong and we may also set up sales offices in China in the future. Our suppliers will be mainly from sources based in the Middle East and our targeted customers will be buyers from mainland China, Hong Kong and Asia. We plan to finance our trading business through bank financings and private loans. We also intend to explore other investment opportunities. We anticipate raising funds for these investments through public or private equity or debt financings and bank loans. Change of Control On August 22, 2012, Sino Ocean Fuel Holdings Limited (formerly known as “Formula One Investments Limited”), a British Virgin Islands company (“Sino Ocean”) acquired in private stock sale transactions an aggregate 4,200,000 shares (the “Shares”) of the Company’s common stock (the “Common Stock”) from Sieg Badke, who prior to the Closing Date was the majority shareholder and the sole director and executive officer of the Company, and from other former individual stockholders of the Company, through which Sino Ocean acquired an additional 200,000 shares of the Company’s Common Stock. Following the closing of these private stock sale transactions and the change in control, Sino Ocean owned an aggregate 4,200,000 shares of the Company’s Common Stock, representing 60.87% of the issued and outstanding the Company’s Common Stock as of August 22, 2012 (the “Closing Date”). In accordance with the purchase agreement for the private stock sale transaction with Mr. Badke, effective upon the Closing Date: (a) Sieg Badke resigned as the Company’s sole director, Chief Executive Officer, President, Chief Financial Officer, Treasurer and Vice President; (b) Jesse Hahn resigned as the Company’s Secretary; (c) Mao Zhao, was appointed as the Chief Executive Officer and Director; (d) Chau To Chan was appointed as President and Chairman of the Board of Directors; (e) Qinzhen Li was appointed as Chief Financial Officer, Treasurer and Secretary of the Company; and (f) Yong Li was appointed as a member of the Board of Directors. Employees We have no employees as of the date of this Annual Report other than our executive officers. Research and Development Expenditures We have not incurred any other research or development expenditures since our incorporation. Subsidiaries On October 17, 2012, the Company formed China Ocean Fuel Oil (USA) Co., Limited, a Hong Kong limited company (“China Ocean”), as a wholly owned subsidiary.The Company plans to use China Ocean for its petroleum and petrochemical trading operations. Patents, Copyrights and Trademarks We do not own, either legally or beneficially, any trademarks, copyrights or patents. 1 Reports to Security Holders We file reports and other information with the SEC.This Annual Report, historical information about our company and other information can be inspected and copied at the Public Reference Room of the SEC located at Room 1580, treet, N.E., Washington D.C. 20549.Copies of such materials, including copies of any portion of this Annual Report, can be obtained from the Public Reference Room of the SEC at prescribed rates. You can call the SEC at 1-800-SEC-0330 to obtain information on the operation of the Public Reference Room. Such materials may also be accessed electronically by means of the SEC’s home page on the Internet (http://www.sec.gov). ITEM 1A: RISK FACTORS As a smaller reporting company (as defined in Rule 12b-2 of the Exchange Act), we are not required to provide the information called for by this Item 1A. ITEM 1B: UNRESOLVED STAFF COMMENTS None. ITEM 2: PROPERTY We currently do not have ownership or a leasehold interest in any property. ITEM 3: LEGAL PROCEEDINGS There are no legal proceedings pending or threatened against us. ITEM 4: MINE SAFETY DISCLOSURES Not applicable. PART II ITEM 5: MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information On February 27, 2012, our shares of common stock were approved for trading on the Over-the-Counter Bulletin Board (“OTCBB”) under the ticker symbol "AAVC”.As of the date of filing of this Annual Report, there has been no active trading of our securities, and, therefore, no high and low bid pricing.Trading in stocks quoted on the OTCBB is often thin and is characterized by wide fluctuations in trading prices due to many factors that may be unrelated to a company’s operations or business prospects. We cannot assure you that there will be a market in the future for our common stock. Holders of our common stock We had 7 shareholders of record as of the date of this Annual Report. Dividends We have not declared any dividends, and we do not plan to declare any dividends in the foreseeable future. Recent Sales of Unregistered Securities; Use of Proceeds from Registered Securities None. Purchases of Equity Securities by the Issuer and Affiliated Purchasers None. ITEM 6: SELECTED FINANCIAL DATA Not applicable. 2 ITEM 7: MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION Plan of Operations The Company plans to commence business operations through its wholly-owned subsidiary China Ocean Fuel Oil (USA) Co., Limited (“China Ocean”), a Hong Kong limited company, through which we plan to engage in trading petroleum and petrochemical products.On October 17, 2012, we completed the formation of China Ocean and our management team is currently setting up China Ocean’s management system and internal controls.Our business office will be located in Hong Kong and we may also set up sales offices in China in the future. Our suppliers will be mainly from sources based in the Middle East and our targeted customers will be buyers from mainland China, Hong Kong and Asia. We plan to finance our trading business through bank financings and private loans. We currently do not have any employees at this time other than our executive officers, who are in process of planning and developing our business operations.When we fully commence our trading business, we plan to hire additional employees and we may also retain independent contractors to assist us in operating and managing our business operations on an as-needed basis. We have not yet fully started operations or generated or realized any revenues from business operations.Our auditors have issued a going concern opinion based on our current minimal business operations.This means that there is substantial doubt that we can continue as an ongoing business for the next twelve months unless we obtain additional capital.We do not expect to generate any revenue until we commence operations under our new business plan.Accordingly, we must raise cash from other sources.We currently have no arrangements in place for additional financing.Our success or failure will be initially determined by the availability of additional financing and thereafter by our success in implementing our business plan. If we are unable to implement our business plan because of insufficient funding, we will cease activities until we raise more money. If we are unable to obtain funds, we will cease activities. If we cease activities, we have no plans for any other business activity. Our financial statements are stated in United States Dollars (US$) unless otherwise stated and are prepared in accordance with United States Generally Accepted Accounting Principles. Results of Operations Fiscal Years Ended February 28, 2013 and February 29, 2012 We earned no revenues during the fiscal years ended February 28, 2013 and February 29, 2012. We incurred operating expenses in the amount of $32,877 for the year ended February 28, 2013 as compared to $35,072 for the year ended February 29, 2012.These operating expenses comprised of general and administrative expenses, including fees paid for legal and professional services. We have not fully commenced business operations and are dependent upon obtaining financing to execute our business plan. For these reasons, there is substantial doubt that we will be able to continue as a going concern. Liquidity and Capital Resources As of February 28, 2013, we had $25,064 in cash, $25,064 in total assets, $44,930 in total liabilities and an accumulated deficit of $68,866. From our inception on September 23, 2010 until February 28, 2013, we used net cash of $68,866 in operations, generated cash of $93,930 from financing activities and had no cash flows from investing activities. We are currently dependent on funds raised through shareholder advances from our majority shareholder, Sino Ocean.Since our inception on September 23, 2010, we have raised proceeds of $49,000 in cash from the sale of our common stock, and we have received a total of $44,930 in advances from Sino Ocean for working capital purposes. Over the next twelve months, we expect to require $100,000 in financing to commence our planned operations.Our current cash resources are insufficient to finance our planned expenditures.To successfully commence our planned operations we will need to raise additional financing. We anticipate raising the funds through the public and/or private sale of our common stock or bank financing. The Company has no third party financing commitments, and our ability to raise financing in the equity markets are uncertain as the equity markets, in recent years, have been depressed especially for start-up companies like ourselves.Our majority shareholder, Sino Ocean, has indicated that it will continue lending funds to the Company on an interim basis if an opportunity arose for which the Company had no available funds from any other source.However, there is no firm commitment for any such loan and no agreement between the Company and Sino Ocean for such a loan. 3 We do not have any credit facilities or other commitments for debt or equity financing. No assurances can be given that advances when needed will be available. We need funding to commence and undertake our planned business operations.We may raise funds through the public or private sale of our securities.Private capital, if sought, will be sought from private and institutional investors.To date, we have not sought any funding source and have not authorized any person or entity to seek out funding on our behalf. If a market for our shares develops, we hope to be able to use non-cash means to settle our obligations and compensate certain persons and/or firms providing services to us or with whom we do business, although there can be no assurances that we will be successful in any of those efforts. ITEM 7A: QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable. ITEM 8: FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Our audited financial statements for the fiscal years ended February 28, 2013 and February 29, 2012, together with the report of the independent certified public accounting firm thereon and the notes thereto, are presented beginning at page F-1. 4 LBB & ASSOCIATES LTD., LLP 10260 Westheimer Road, Suite 310 Houston, TX 77042 Phone: (713) 800-4343 Fax: (713) 456-2408 Report of Independent Registered Public Accounting Firm To the Board of Directors of Astra Ventures, Inc. Shanghai, China We have audited the accompanying balance sheets of Astra Ventures, Inc. (the “Company”) as of February 28, 2013 and February 29, 2012, and the related statements of operations, stockholder’s equity (deficit), and cash flows for each of the years then ended and period from September 23, 2010 (Inception) through February 28, 2013.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Astra Ventures, Inc. as of February 28, 2013 and February 29, 2012, and the results of its operations and its cash flows for the years then ended and period from September 23, 2010 (Inception) through February 28, 2013 in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 1 to the consolidated financial statements, the Company's absence of significant revenues, recurring losses from operations, and its need for additional financing in order to fund its projected loss in 2014 raise substantial doubt about its ability to continue as a going concern. The 2013 consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ LBB & Associates Ltd., LLP LBB & Associates Ltd., LLP Houston, Texas May 13, 2013 F-1 ASTRA VENTURES, INC. (A Development Stage Company) CONSOLIDATED FINANCIAL STATEMENTS YEAR ENDED FEBRUARY 28, 2013 F-2 ASTRA VENTURES, INC. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS February 28, - $ - February 29, - $ - ASSETS Current Cash Total current assets Total assets LIABILITIES Current Accounts payable - Shareholder advances - Total current liabilities Total liabilities STOCKHOLDERS’ EQUITY (DEFICIT) Authorized: 100,000,000 common shares with a par value of $0.001 Issued and Outstanding: 6,900,000 common shares Additional paid in capital Deficit accumulated during the development stage ) ) Total stockholders’ equity (deficit) ) Total liabilities and stockholders’ equity (deficit) – See Accompanying Notes – F-3 ASTRA VENTURES, INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS Year ended February 28, 2013 - $ - Year ended February 29, 2012 - $ - Period from September 23, (Inception) to February 28, 2013 - $ - Expenses General and administrative Net loss ) ) ) Basic and diluted loss per share ) ) Weighted average number of common shares outstanding – See Accompanying Notes – F-4 ASTRA VENTURES, INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS Year ended February 28, 2013 - $ - Year ended February 29, 2012 - $ - Period from September 23, 2010 (Inception) to February 28, 2013 - $ - Cash Flows From Operating Activities Net loss ) ) ) Net change in non-cash working capital balances: Change in accounts payable ) - Cash flows used in operations ) ) ) Cash Flows From Financing Activities Shareholder advances - Proceeds from sale of common stock - - Cash flows provided by financing activities - Increase (Decrease) In Cash ) Cash, beginning of period - Cash, end of period Supplementary Cash Flow Information: Cash paid for: Interest - - - Income taxes - See Accompanying Notes – F-5 ASTRA VENTURES, INC. (A Development Stage Company) CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (DEFICIT) FOR THE PERIOD FROM SEPTEMBER 23, 2010 (INCEPTION) TO FEBRUARY 28, 2013 COMMON STOCK Additional Deficit accumulated Number of shares Amount paid in Capital during Development Stage Total Balance, September 23, 2010 - $
